ACCEPTED
                                                                                                   03-14-00064-CR
                                                                                                          3799547
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              1/16/2015 1:51:38 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK




                                                               FILED IN
                                                        3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
                                                        1/16/2015 1:51:38 PM
                     ALLISON PALMER        GEORGE E. McCREA
                                                          JEFFREY D. KYLE
                                    TH
                         51 ST & 119 DISTRICT ATTORNEYS         Clerk
                                     124 W. Beauregard
                                  San Angelo, Texas 76903
325/659-6583                                                             325/655-6116
325/658-6831 (Fax)


                                      January 16, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Capitol Station
Austin, Texas 78711

Style: Julie Ann Martinez, Appellant v. The State of Texas-Case # 03-14-00064-CR Trial
Court# D-09-0032-SA, 391st District Court

Dear Mr. Kyle:

         The State believes that the trial court ruled correctly in this case. With regard to
the Anders brief filed by Appellant, the State hereby notifies the Court that it will not
respond on the merits to the points raised and conceded by Appellant's brief. Please
file this letter response with the papers in the cause and bring it to the attention of the
appropriate members of the Court or its staff.

                                           Sincerely,




                                           Meagan White
                                           Ass!. District Attorney
                                           51 st Judicial District
                                           124 W Beauregard, Ste. B
                                           San Angelo, TX 76903
                                           (325) 659-6583
                                           (325) 658-6831 FAX
                                           TSB# 24060973
cc: Kirk Hawkins